Citation Nr: 1451220	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether the Veteran's substantive appeal of a May 2007 rating decision was timely received.

2. Entitlement to an effective date prior to April 6, 2009, for the grant of service connection for bilateral pes planus.

3. Entitlement to an effective date earlier than April 6, 2009, for the assignment of a compensable rating for right hip strain.

4. Entitlement to an effective date earlier than April 6, 2009, for the assignment of a compensable rating for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1992 to March 2006 and from May 2007 to August 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decisional letter and a June 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  The Veteran had also initiated an appeal of denials of increased ratings for a right hip strain and chronic sinusitis.  However, his February 2010 substantive appeal expressly limited his appeal to the issue of whether his substantive appeal received in April 2009 was timely filed.  Consequently, issues seeking increased ratings for a right hip strain and chronic sinusitis are not before the Board.

The issues of entitlement to effective dates prior to April 6, 2009 for the grant of service connection for bilateral pes planus and for the assignment of compensable ratings for right hip strain and chronic sinusitis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. On May 21, 2007, the RO mailed notification to the Veteran of its May 2007 rating decision that, in pertinent part denied service connection for bilateral pes planus and granted service connection and assigned disability ratings for a right hip strain, cervical spine degenerative arthritis, a right ankle disability, a right toe disability, a right shin disability and chronic sinusitis; a notice of disagreement (NOD) with that decision was received in May 2008.
2. On August 5, 2008, the RO issued a statement of the case (SOC) in response to the Veteran's NOD; it was not returned as undeliverable.
 
3. The first communication from the Veteran that may be reasonably construed as a substantive appeal in response to the August 2008 SOC was received on April 6, 2009; he had not requested an extension of time to file a substantive appeal.


CONCLUSION OF LAW

The Veteran's substantive appeal of denials by a May 2007 rating decision was not timely received.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because the issue addressed herein is a procedural claims-processing issue and not the underlying claim for VA benefits and the law is dispositive, the VCAA notice and assistance provisions do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).
An appeal consists of a timely filed NOD and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals ," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown.  A request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32.

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  In calculating this 5 day period, Saturdays, Sundays, and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(a).  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  Id.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

On May 21, 2007, the RO issued a rating decision in that, in pertinent part, denied service connection for bilateral pes planus and granted service connection and assigned disability ratings for a right hip strain, cervical spine degenerative arthritis, a right ankle disability, a right toe disability, a right shin disability, and chronic sinusitis.  A timely NOD with that decision was received in May 2008.  

On August 5, 2008, the RO issued a SOC in response to the Veteran's NOD and mailed it with a notification letter, which included notice that a substantive appeal must be filed with the RO within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the May 2007 rating decision.  A VA Form 9 was listed as an enclosure to the letter.  An RO employee initialed the copy of the letter in the claims file to show it had been attached.  The letter also stated that if the substantive appeal was not filed within the specified period, the case would be closed, and any request for an extension of time to file should be made prior to the expiration of the 60-day time limit.

On April 6, 2009, the RO received a statement from the Veteran that may be reasonably construed as a substantive appeal.  In the statement, the Veteran argued he was entitled to increased ratings for right hip strain, chronic sinusitis, and bilateral pes planus (even though it was not a service-connected disability).  

[The Board notes that the RO initially considered the April 2009 statement from the Veteran to be an untimely notice of disagreement and, in the alternative, a claim to reopen a denial of service connection for bilateral pes planus and for increased ratings for his right hip strain and chronic sinusitis; the RO notified the Veteran of its findings and planned course of action in an April 2009 decisional letter.  However, in a statement received in May 2009, the Veteran clarified that he did not intend for his April 2009 letter and attached medical records to be a notice of disagreement, but evidence to support his pending appeal.  Accordingly, the RO construed the Veteran's April 2009 letter to be an untimely substantive appeal, and his May 2009 letter to be a notice of disagreement of its finding that his appeal had not been perfected.  The issue of whether the Veteran's substantive appeal was timely filed was addressed in a December 2009 SOC.  The Board observes that even if the April 2009 statement was to be construed as a notice of disagreement with the May 2007 rating decision, it would be untimely because it was received more than a year after notice of the rating decision was mailed to the Veteran.]  

As notice of the SOC was mailed on August 5, 2008, and the Veteran's substantive appeal was received on April 6, 2009, well beyond the 60-day deadline following mailing of the SOC (and one year following notice of the rating decision), the substantive appeal was not timely.  There was no request for an extension of time to file a substantive appeal prior to the expiration of the time period afforded for such filing.

The United States Court of Appeals for Veterans Claims (Court) has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Here, however, unlike in Percy, the RO did not treat the Veteran's substantive appeal as if it were timely; instead, it was found to be not timely filed.  Hence, the Board finds that the RO has not waived the issue of timeliness of the substantive appeal at any time, either explicitly or implicitly.

A May 2009 report of general information notes the Veteran reported that he never received a VA Form 9.  

In a May 2009 statement, the Veteran noted a May 2008 letter informed him a VA Form 9 would be forwarded to him at a later date.  He asserted he had not yet received a Form 9 when he submitted his April 2009 statement.  He did not mention the August 2008 SOC. 

In his February 2010 substantive appeal, the Veteran asserted that he had always timely responded to any correspondence from VA.  

The Board finds the Veteran's assertions that he did not receive a VA Form 9 prior to April 2009 not credible.  As is noted above, on August 5, 2008, the RO issued a SOC and mailed a copy, along with a notification letter, to the Veteran; a VA Form 9 was listed as an attachment.  It was not returned as undeliverable.  The United States Court of Appeals for Veterans Claims (Court) has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process, and that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity.  YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  Notably, the Veteran acknowledged receiving a May 2008 letter from the RO that requested he choose how his appeal would be processed (and informed him his appeal would be reviewed under the traditional appeal process with the issuance of a SOC if he did not respond within 60 days) in his April 2009 letter that has been construed as a substantive appeal.  The SOC and May 2008 letters were mailed to the same address.  

In summary, the record reflects that following the August 5, 2008 issuance of a SOC in response to the Veteran's May 2008 NOD regarding a May 2007 rating decision, he did not file a substantive appeal within the following 60 days, as required (or request an extension of time file one).  Furthermore, the RO has not waived timeliness of his substantive appeal.  Accordingly, his appeal lapsed, and the Board has no further jurisdiction to consider the merits of the underlying claims.  


ORDER

The appeal to establish that a substantive appeal regarding denials by a May 2007 rating decision was timely filed is denied.  


REMAND

A December 2009 rating decision granted service connection for bilateral pes planus, effective April 6, 2009, and increased the ratings for the Veteran's right hip strain and chronic sinusitis, also effective April 6, 2009.  In February 2010, he filed (on a VA Form 9) what may reasonably be construed as a notice of disagreement with the effective dates assigned in the December 2009 rating decision.  The RO has not issued a SOC in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that this matter is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after the SOC is issued.

The case is REMANDED for the following:

The AOJ should review the entire record and issue an appropriate SOC addressing the matters of entitlement to effective dates prior to April 6, 2009 for the grant of service connection for bilateral pes planus and for the assignment of compensable ratings for right hip strain and chronic sinusitis.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in the matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, these matters should also be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


